Exhibit 10.74

 

[g11301kg01i001.jpg]

Execution Version

 

CLIFFORD CHANCE

 

 

WINDFIELD HOLDINGS PTY LTD

as Borrower

RT LITHIUM LIMITED

as Lender

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions and Interpretation

1

2.

The Loan

8

3.

Loan Security

8

4.

Conditions of Drawdown

8

5.

Repayment

10

6.

Prepayment

11

7.

Interest

12

8.

Tax Gross Up and Indemnities

13

9.

Costs and Expenses

14

10.

Representations

14

11.

General Undertakings

16

12.

Events of Default

16

13.

Assignment

18

14.

Payment Mechanics

18

15.

Set-off

18

16.

Notices

19

17.

Partial Invalidity

19

18.

Remedies and Waivers

19

19.

Variation

19

20.

Counterparts

20

21.

Governing Law

20

22.

Enforcement

20

Schedule 1 Conditions Precedent

21

Schedule 2 Existing Security

23

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated                                      2013 and made
between:

 

(1)                                 WINDFIELD HOLDINGS PTY LTD (ACN 160 456
164), a company incorporated in Australia, as borrower (the “Borrower”);

 

(2)                                 RT LITHIUM LIMITED, a company incorporated
in England and Wales with company number 8785002, as lender (the “Lender”).

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Acquisition Agreement” has the meaning given to such term in the Shareholders
Agreement.

 

“Additional Excess Cash Amount” has the meaning given such term in Clause
6.2(b).

 

“Aggregate Estimated Purchase Price” means the aggregate of the Estimated
Purchase Price (as defined in the Acquisition Agreement) for each of the Sale
Shares.

 

“Aggregate Purchase Price” means the aggregate of the Purchase Price (as defined
in the Acquisition Agreement) for each of the Sale Shares.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Borrower Group Cash Balance” on any date, means the total of all cash balances
of all bank accounts held by the Borrower and its Subsidiaries.

 

“Borrower Group Minimum Cash Balance” on any date, means an amount equal to the
sum of:

 

(a)                                 US$30,000,000 for the working capital
requirements of Borrower and its Subsidiaries;

 

(b)                                 the amount of duty (including stamp duty,
landholder duty and any fines, penalties and interest) payable on or in
connection with the Acquisition Agreement; and

 

(c)                                  the amount of the Relevant Windfield
Liability.

 

“Business Day” has the meaning given to such term in the Shareholders Agreement.

 

“Completion” has the meaning given to such term in the Shareholders Agreement.

 

1

--------------------------------------------------------------------------------


 

“Completion Date” has the meaning given to such term in the Acquisition
Agreement.

 

“Corporations Act” means the Corporations Act 2001 (Cth).

 

“Cross Charge” means the deed of cross security dated on or about the date of
this Agreement between Tianqi HK and the Lender pursuant to which Tianqi HK
grants, in favour of the Lender, Security over all its shares in the Borrower
and the Lender grants, in favour of the Tianqi HK, Security over all its shares
in the Borrower.

 

“Drawdown” has the meaning provided in Clause 4.2(a) (Drawdown).

 

“Event of Default” means any event or circumstance specified as such in Clause
12 (Events of Default).

 

“Excess Cash Amount” means, on any Repayment Date:

 

(a)                                 where the Borrower Group Cash Balance
exceeds the Borrower Group Minimum Cash Balance, the amount of that excess; or

 

(b)                                 where the Borrower Group Cash Balance does
not exceed the Borrower Group Minimum Cash Balance, zero.

 

“Excluded Tax” means any Tax imposed by any jurisdiction on the net income of
the Lender but not a Tax:

 

(a)                                 calculated on or by reference to the gross
amount of any payment (without allowance for any deduction) derived by the
Lender under any Finance Document or any other document referred to in a Finance
Document; or

 

(b)                                 imposed as a result of the Lender being
considered a resident of or organised or doing business in that jurisdiction
solely as a result of it being a party to any Finance Document or any
transaction contemplated by any Finance Document.

 

“FATCA” means sections 1471-1474 of the United States Internal Revenue Code of
1986 and any related regulations or guidance, or any of the following in
connection with those sections or provisions: any legislation adopted by any
other jurisdiction, any agreement with any Governmental Agency or any
intergovernmental agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“Finance Debt” has the meaning given to such term in the Shareholders Agreement.

 

“Finance Document” means this Agreement, any Security Document and any other
document designated as a “Finance Document” by the Lender and the Borrower.

 

“First Drawdown” has the meaning provided in Clause 4.2(b) (Drawdown).

 

“Group” means the Borrower and its Subsidiaries for the time being.

 

2

--------------------------------------------------------------------------------


 

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature including for the avoidance of doubt the
goods and services tax under the A New Tax System (Goods and Services Tax) Act
1999 (Cth).

 

“Insolvency Event” in relation to the Borrower:

 

(a)                                 the Borrower stopping or suspending or
threatening to stop or suspend payment of all or a class of its debts;

 

(b)                                 the Borrower entering into or resolving to
enter into any arrangement, composition or compromise with or assignment for the
benefit of its creditors or any class of them in any relevant jurisdiction;

 

(c)                                  the Borrower being unable to pay its debts
when they are due or being deemed under any statutory provision of any relevant
jurisdiction to be insolvent;

 

(d)                                 a liquidator or provisional liquidator being
appointed to the Borrower or a receiver, receiver and manager, administrator,
trustee or similar official being appointed over any of the assets or
undertakings of the Borrower or an event analogous with any such event occurring
in any relevant jurisdiction; or

 

(e)                                  an application or order being made or a
resolution being passed for the winding up or dissolution of the Borrower
(except for the purposes of a bona fide reconstruction or amalgamation).

 

“Interest Payment Date” means:

 

(a)                                 the first anniversary of the Completion
Date; and

 

(b)                                 the Maturity Date.

 

“Leader” means Leader Investment Corporation, incorporated in the PRC.

 

“Loan” means the Loan Amount or the principal amount outstanding for the time
being of that loan, including amounts capitalised under Clause 7.4 (Option to
capitalise).

 

“Loan Amount” means:

 

(a)                                 the Aggregate Purchase Price; minus

 

(b)                                 the Subscription Price (as defined in the
Acquisition Agreement) multiplied by the number of Rockwood Subscription Shares
(as defined in the Acquisition Agreement); plus

 

(c)                                  if applicable, the Tax Indemnity Amount.

 

“Maturity Date” means the second anniversary of the Completion Date.

 

3

--------------------------------------------------------------------------------


 

“Party” means a party to this Agreement.

 

“Permitted Refinancing” means a term loan facility granted to the Borrower or
any member of the Group provided that:

 

(a)                                 the maximum principal amount of the loans to
be made under the term loan facility does not exceed US$250,000,000;

 

(b)                                 it is a condition of the term loan facility
that all the proceeds of such loans will be applied to repay the Loan;

 

(c)                                  it is a condition precedent to the
availability of the term loan facility (to be satisfied on or prior to the date
of first utilisation of that facility) that the outstanding balance of the Loan
(less the amount of the term loan facility), together with all accrued interest,
is paid by the Lender (in its capacity as a shareholder of the Borrower) and
Tianqi in equal shares;

 

(d)                                 the business plan of the Group demonstrates
that the operating cash flows of the Group are sufficient to meet the debt
service obligations of the Borrower (or relevant member of Group) under the term
loan facility with a prudent amount of headroom; and

 

(e)                                  the total Finance Debt of the Group does
not exceed 3.75 times the EBITDA of the Group (as determined from the latest
consolidated management accounts of the Group).

 

“Permitted Security” means:

 

(a)                                 any Security or Quasi-Security arising under
the Finance Documents;

 

(b)                                 any Security arising by operation of law and
not as a result of any default or omission by any member of the Group so long as
there is no default in the obligations secured;

 

(c)                                  any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit credit balances;

 

(d)                                 any Security or Quasi-Security arising under
any retention of title or conditional sale arrangement or arrangements having
similar effect in respect of goods supplied to a member of the Group in the
ordinary course of trading and on the supplier’s standard or usual terms and not
arising as a result of any default or omission by any member of the Group;

 

(e)                                  any Security or Quasi-Security arising as a
consequence of any finance or capital lease of vehicles, plant, equipment or
computers and entered into in the ordinary course of trading of that member of
the Group;

 

(f)                                   a “security interest” under section
12(3) of the PPSA;

 

(g)                                  a deposit of money by way of security to
secure its obligations (other than to secure Finance Debt) to any person in the
ordinary course of its business;

 

4

--------------------------------------------------------------------------------


 

(h)                                 a right of title retention in connection
with the acquisition of goods in the ordinary course of trading on its
supplier’s usual terms of sale where there is no default in connection with the
relevant acquisition;

 

(i)                                     any arrangement or transaction listed in
Schedule 2 (Existing Security); and

 

(j)                                    any other Security or Quasi-Security
consented to by the Lender.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth).

 

“PPS Register” has the meaning given to the term “register” in the PPSA.

 

“Purchase Price” has the meaning given in the Acquisition Agreement.

 

“Purpose” means:

 

(a)                                 the buy-back of Tianqi HK’s and Leader’s
shares in the Borrower; or

 

(b)                                 in relation to a Redraw only, the funding of
the relevant member of the Group of:

 

(i)                                     the amount of duty (including stamp
duty, landholder duty and any fines, penalties and interest) payable on or in
connection with the Acquisition Agreement; and

 

(ii)                                  the amount of the Relevant Windfield
Liability; or

 

(c)                                  in relation to a Tax Indemnity Drawdown
only, payment of the applicable Tax Indemnity Amount.

 

“Quarter Date” means the last Business Day of each calendar quarter.

 

“Quasi-Security” means any transaction or arrangement whereby the Borrower or
other member of the Group:

 

(a)                                 sells, transfers or otherwise disposes of
any of its assets on terms whereby they are or may be leased to or re-acquired
by the Borrower or any other member of the Group or any of their Affiliates;

 

(b)                                 sells, transfers or otherwise disposes of
any of its receivables on recourse terms;

 

(c)                                  enters any title retention arrangement;

 

(d)                                 enters into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts or not repayable in certain circumstances;
or

 

(e)                                  enters into any other preferential
arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising or securing financial indebtedness or of financing the
acquisition of an asset.

 

5

--------------------------------------------------------------------------------


 

“Redraw” has the meaning provided in Clause 4.3(a) (Redraw).

 

“Redraw Amount” has the meaning provided in Clause 4.3(b) (Redraw).

 

“Relevant Windfield Liability” has the meaning given to such term in the
Shareholders Agreement.

 

“Repayment Date” means each Quarter Date after the Completion Date commencing
with the first Quarter Date after the Completion Date.

 

“Sale Shares” means:

 

(a)                                 the Tianqi Non-Voting Shares;

 

(b)                                 the Leader Non-Voting Shares; and

 

(c)                                  the Tianqi Buy-Back Shares

 

each as defined in the Acquisition Agreement.

 

“Second Drawdown” has the meaning provided in Clause 4.2(d) (Drawdown).

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement, notice or
arrangement having a similar effect including any “security interest” as defined
in PPSA.

 

“Security Documents” means the Talison Share Security.

 

“Shareholders Agreement” means the shareholders agreement dated on or about the
date of this Agreement between Tianqi, Tianqi HK, the Lender and the Borrower.

 

“Subsidiary” has the meaning given in the Corporations Act, but as if body
corporate includes any entity. It also includes an entity required by current
accounting practice to be included in the consolidated annual financial
statements of that entity or would be required if that entity were a
corporation.

 

“Talison” means Talison Lithium Pty Ltd (ABN 15 140 122 078).

 

“Talison Share Security” means the specific security agreement to be executed by
the Borrower and the Lender pursuant to which the Borrower shall grant, in
favour of the Lender, Security over all the shares in Talison.

 

“Tianqi” means Chengdu Tianqi Group Co., Ltd., incorporated in the People’s
Republic of China.

 

“Tianqi HK” means Tianqi Group HK Co., Limited (Hong Kong Companies Registry
No. 1778886).

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

6

--------------------------------------------------------------------------------


 

“Tax Deduction” means a deduction or withholding for or on account of Tax (other
than an Excluded Tax or a FATCA Deduction) from a payment under a Finance
Document.

 

“Tax Indemnity Amount” has the meaning given to such term in Clause 4.4(a).

 

“Tax Indemnity Drawdown” has the meaning given to such term in Clause 4.4(a).

 

“Transaction Documents” means the Finance Documents, the Acquisition Agreement,
the Shareholders’ Agreement and the Cross Charge.

 

“Windfield Existing Security” has the meaning given to it in Schedule 2
(Existing Security).

 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears any
reference in this Agreement to:

 

(i)                                     the “Lender”, the “Borrower” or any
“Party” shall be construed so as to include its successors in title, permitted
assigns and permitted transferees;

 

(ii)                                  “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                               a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended, replaced or restated;

 

(iv)                              “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(v)                                 a “person” or “entity” includes any person,
firm, company, corporation, government, governmental agency, state or agency of
a state or any association, trust, joint venture, consortium, partnership or
other entity (whether or not having separate legal personality) or two or more
of the foregoing and any reference to a particular person or entity (as so
defined) includes a reference to that person’s or entity’s executors,
administrators, successors, substitutes (including by novation) and assigns;

 

(vi)                              a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation;

 

(vii)                           a provision of law is a reference to that
provision as amended or re-enacted; and

 

(viii)                        a time of day is a reference to Perth time.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 An Event of Default is “continuing” if it
has not been remedied or waived to the Lender’s satisfaction.

 

1.3                               Currency Symbols and Definitions

 

“US$” and “dollars” denote the lawful currency of the United States of America.

 

2.                                      THE LOAN

 

Subject to the provisions of this Agreement, the Lender agrees to lend and the
Borrower agrees to borrow the Loan Amount solely for the applicable Purpose.

 

3.                                      LOAN SECURITY

 

It is a continuing condition of the Loan that the repayment of the Loan and all
other amounts outstanding under or in connection with the Finance Documents be
secured by the Security Documents and that all the Security Documents remain
duly registered and perfected (as the case may be) until the full and final
discharge of any amount due under the Finance Documents to the Lender’s
satisfaction.

 

4.                                      CONDITIONS OF DRAWDOWN

 

4.1                               Conditions precedent

 

(a)                                 The Borrower may not request any Drawdown
unless the Lender has received all of the documents and other evidence listed in
Schedule 1 (Conditions precedent) in form and substance satisfactory to the
Lender, other than those items which by their nature cannot be provided until
Completion.  The Lender must promptly notify the Borrower upon being satisfied.

 

(b)                                 The Borrower may not request the Second
Drawdown or a Redraw (as applicable) if an Event of Default has occurred and is
continuing and, without limiting the foregoing, the Lender shall be under no
obligation to fund the Second Drawdown or a Redraw (as applicable) if an Event
of Default has occurred and is continuing on the proposed date of the Second
Drawdown or Redraw (as applicable).

 

4.2                               Drawdown

 

(a)                                 Subject to Clause 4.3 (Redraw), the Borrower
may only request a maximum of two draw downs under the Loan (each a “Drawdown”).

 

(b)                                 The Borrower may request an initial Drawdown
(the “First Drawdown”) by delivering to the Lender a written Drawdown request
requesting payment of the Loan, notifying the Lender of the Completion Date, the
time and place of

 

8

--------------------------------------------------------------------------------


 

Completion and the payee and account details of the Borrower or the parties to
whom payment of each component of the Aggregate Estimated Purchase Price is to
be made under the Acquisition Agreement.

 

(c)                                  The First Drawdown must be for an amount
equal to the Aggregate Estimated Purchase Price.

 

(d)                                 If the Aggregate Purchase Price is greater
than Aggregate Estimated Purchase Price, the Borrower may request a second
Drawdown (the “Second Drawdown”) by delivering to the Lender a written Drawdown
request requesting payment of the Loan, notifying the Lender of the proposed
funding date and the payee and account details of the Borrower or the parties to
whom payment of each component of such additional amount is to be made under the
Acquisition Agreement.

 

(e)                                  The Second Drawdown must be for an amount
equal to the Aggregate Purchase Price less the Aggregate Estimated Purchase
Price.

 

(f)                                   For the avoidance of doubt if the
Aggregate Purchase Price is less than or equal to the Aggregate Estimated
Purchase Price, the Borrower shall not be entitled to a Second Drawdown.

 

(g)                                  A request for a Drawdown or a Redraw must
be given no later than 3 Business Days prior to:

 

(i)                                             the Completion Date (in relation
to the First Drawdown); and

 

(ii)                                          the proposed funding date (in
relation to the Second Drawdown or the Redraw),

 

to enable the Lender to arrange the necessary funding.

 

(h)                                 Subject to receipt of the Drawdown request
in sufficient time (as required under Clause 4.2(g)) the Lender will advance the
relevant portion of the Loan (or the Redraw Amount as the case may be) to the
Borrower by payment in immediately available funds (into the account specified
by the Borrower) on:

 

(i)                                             Completion (in relation to the
First Drawdown); and

 

(ii)                                          the proposed funding date (in
relation to the Second Drawdown or Redraw),

 

to the payee as notified to it in a Drawdown request or Redraw request and such
payment will fulfil the Lender’s obligations to advance the Loan (or Redraw
Amount) to the Borrower under this Agreement.

 

4.3                               Redraw

 

(a)                                 If the Borrower has repaid part of the Loan
pursuant to Clause 6.2 (Voluntary prepayment of the Loan — Additional Excess
Cash Amount), the Borrower may request a redraw (a “Redraw”).

 

9

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may request a Redraw by
delivering to the Lender a written Redraw request requesting payment of an
amount equal to the Additional Excess Cash Amount (the “Redraw Amount”),
notifying the Lender of the proposed funding date and the payee and account
details of the party or parties to whom payment of the relevant amounts of duty
or the Relevant Windfield Liability should be paid

 

(c)                                  The Additional Excess Cash Amount may only
be applied for the applicable Purpose.

 

4.4                               Tax Indemnity

 

(a)                                 If Tianqi HK does not pay, within 30 days,
an amount under clause 10.6 (Tax indemnity) of the Acquisition Agreement (the
“Tax Indemnity Amount”), the Lender may (at its sole option) require, by notice
in writing, the Borrower to draw an amount of the Loan Amount equal to the Tax
Indemnity Amount (a “Tax Indemnity Drawdown”). No request from the Borrower or
other notice in writing is required in relation to a Tax Indemnity Drawdown.

 

(b)                                 The Lender will advance the Tax Indemnity
Amount to the Borrower or, if the Lender so determines, to the taxation
authority or authorities to whom payment of the applicable tax is to be made.

 

(c)                                  The Tax Indemnity Amount may only be
applied for the applicable Purpose.

 

4.5                               Consolidation

 

(a)                                 If there is a Second Drawdown then, on date
of the Second Drawdown, the amount of the Second Drawdown will be consolidated
with the amount of the Loan outstanding immediately before the Second Drawdown
and will be treated for all purposes as one Loan.

 

(b)                                 If there is a Redraw then, on date of the
Redraw, the Redraw Amount will be consolidated with the amount of the Loan
outstanding immediately before the Redraw and will be treated for all purposes
as one Loan.

 

(c)                                  If there is a Tax Indemnity Drawdown then,
on date of the Tax Indemnity Drawdown, the Tax Indemnity Amount will be
consolidated with the amount of the Loan outstanding immediately before the Tax
Indemnity Drawdown and will be treated for all purposes as one Loan.

 

5.                                      REPAYMENT

 

5.1                               Repayment of Loans

 

(a)                                 The Borrower shall repay on each Repayment
Date an amount of the Loan equal to the Excess Cash Amount.

 

(b)                                 The Borrower shall repay the outstanding
balance of the Loan in full on the Maturity Date.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Subject to Clause 4.3 (Redraw), the
Borrower may not reborrow any part of the Loan Amount which is repaid.

 

6.                                      PREPAYMENT

 

6.1                               Voluntary prepayment of the Loan

 

The Borrower may, if it gives the Lender not less than 5 Business Days’ prior
notice, prepay the whole or any part of any Loan.

 

6.2                               Voluntary prepayment of the Loan — Additional
Excess Cash Amount

 

(a)                                 Without limiting Clause 5.1 (Repayment of
Loans), the Borrower may, on not more than one Repayment Date, repay an
additional amount of the Loan equal to the Additional Excess Cash Amount,
together with accrued interest on such amount, provided that it gives the Lender
not less than 5 Business Days’ prior notice of its intention to repay such
amount together with a calculation of the expected Additional Excess Cash
Amount.

 

(b)                                 On the applicable Repayment Date, the
“Additional Excess Cash Amount” shall equal the difference between:

 

(i)                                             the Excess Cash Amount
calculated by ignoring paragraphs (b) and (c) of the definition of Borrower
Group Minimum Cash Balance; and

 

(ii)                                          the Excess Cash Amount,

 

each as calculated on such Repayment Date.

 

6.3                               Mandatory prepayment — Cash Sweep at
Completion

 

If, on Completion, the Borrower Group Cash Balance on that date exceeds the
Borrower Group Minimum Cash Balance on that date, the Borrower shall repay the
Loan, together with accrued interest on the amount repaid, by an amount equal to
the excess within 5 Business Days of determining the amount of that excess.

 

6.4                               Mandatory prepayment — Refinancing

 

The Borrower shall, immediately upon receipt by it or any other member of the
Group of the proceeds of a Permitted Refinancing, apply all of the proceeds of
the Permitted Refinancing in repayment of the Loan together with all accrued
interest.

 

6.5                               Mandatory prepayment — Aggregate Purchase
Price

 

If the Aggregate Estimated Purchase Price exceeds Aggregate Purchase Price
Borrower shall repay the Loan, together with accrued interest on the amount
repaid, by an amount equal to the excess within 5 Business Days of the
determination of the Aggregate Purchase Price.

 

11

--------------------------------------------------------------------------------


 

6.6                               Restrictions

 

(a)                                 Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and without premium or
penalty.

 

(b)                                 The Borrower may not reborrow any part of
the Loan Amount which is prepaid.

 

(c)                                  The Borrower shall not repay or prepay all
or any part of the Loan except at the times and in the manner expressly provided
for in this Agreement.

 

7.                                      INTEREST

 

7.1                               Calculation of interest

 

The rate of interest on the Loan is 8.00 per cent per annum and shall be
calculated on a daily basis on the amount of the Loan on the basis of a 365 day
year and the number of days elapsed.

 

7.2                               Election to cash pay or capitalise

 

On the first Interest Payment Date, the Borrower (at the Borrower’s sole
election) may elect to cash pay accrued interest in accordance with Clause 7.3
(Cash payment of interest) or capitalise interest in accordance with Clause 7.4
(Option to capitalise).  In the absence of an election the Borrower elects to
capitalise.

 

7.3                               Cash payment of interest

 

Unless Clause 7.4 (Option to capitalise) applies, the Borrower shall pay accrued
interest on the Loan on each Interest Payment Date.

 

7.4                               Option to capitalise

 

If the Borrower has elected to capitalise (or is deemed to have so elected)
under Clause 7.2 (Election to cash pay or capitalise), on the first Interest
Payment Date the accrued interest on the Loan shall be capitalised and added to
the principal amount of the Loan.  The relevant accrued interest does not become
an amount due and payable on that Interest Payment Date.

 

7.5                               Default interest

 

(a)                                 If the Borrower fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at 13 per cent per annum.  Any interest accruing
under this Clause 7.5 shall be immediately payable by the Borrower on demand by
the Lender.

 

(b)                                 Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount on each Interest
Payment Date but will remain immediately due and payable.

 

12

--------------------------------------------------------------------------------


 

7.6                               Non-Business Days

 

If an Interest Payment Date would otherwise fall on a day which is not a
Business Day, that Interest Payment Date will instead end on the next Business
Day in that calendar month (if there is one) or the preceding Business Day (if
there is not).

 

8.                                      TAX GROSS UP AND INDEMNITIES

 

8.1                               Tax gross-up

 

(a)                                 The Borrower shall make all payments to be
made by it under the Finance Documents without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                                 The Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Lender accordingly.

 

(c)                                  If a Tax Deduction is required by law to be
made by the Borrower, the amount of the payment due from the Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 If the Borrower is required to make a Tax
Deduction, the Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

8.2                               Tax indemnity

 

The Borrower shall (within 5 Business Days of demand by the Lender) pay to the
Lender an amount equal to the loss, liability or cost which the Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Tax (other than any Excluded Tax) by the Lender in respect of a
Finance Document (unless the Lender has been compensated under Clause 8.1 (Tax
gross-up)).

 

8.3                               Stamp taxes

 

The Borrower shall pay and, within 5 Business Days of demand, indemnify the
Lender against any cost, loss or liability the Lender incurs in relation to all
stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

 

8.4                               Indirect Tax

 

(a)                                 All payments to be made by the Borrower
under or in connection with any Finance Document have been calculated without
regard to Indirect Tax.  If all or part of any such payment is the consideration
for a taxable supply or chargeable with Indirect Tax then, when the Borrower
makes the payment:

 

(i)                                     it must pay to the Lender an additional
amount equal to that payment (or part) multiplied by the appropriate rate of
Indirect Tax; and

 

13

--------------------------------------------------------------------------------


 

(ii)                                  the Lender will promptly provide to the
Borrower a tax invoice complying with the relevant law relating to that Indirect
Tax.

 

(b)                                 Where a Finance Document requires the
Borrower to reimburse the Lender  for any costs or expenses, the Borrower shall
also at the same time pay and indemnify the Lender against any Indirect Tax
incurred by the Lender in respect of the costs or expenses save to the extent
that the Lender is entitled to repayment or credit in respect of the Indirect
Tax. The Lender will promptly provide to the Borrower a tax invoice complying
with the relevant law relating to that Indirect Tax.

 

8.5                               FATCA Deduction

 

(a)                                 Each party may make any FATCA Deduction it
is required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction.

 

(b)                                 Each party shall promptly, upon becoming
aware that it must make a FATCA Deduction (or that there is any change in the
rate or the basis of such FATCA Deduction) notify the party to whom it is making
the payment.

 

9.                                     COSTS AND EXPENSES

 

9.1                               Costs generally

 

Except as expressly provided in this Agreement, each Party must bear its own
costs arising out of the negotiation, preparation and execution of this
Agreement.

 

9.2                               Amendment costs

 

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within 5 Business Days of demand, reimburse the Lender for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Lender in
responding to, evaluating or negotiating that request.

 

9.3                               Enforcement costs

 

The Borrower shall, within 5 Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by it in
connection with the occurrence of an Event of Default or the enforcement of, or
the preservation of any rights under, any Finance Document.

 

10.                               REPRESENTATIONS

 

The Borrower makes the representations and warranties set out in this Clause 10
to the Lender on the date of this Agreement and on each Repayment Date.

 

10.1                        Status

 

(a)                                 It and each of its Subsidiaries is a
corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

14

--------------------------------------------------------------------------------


 

(b)                                 It and each of its Subsidiaries has the
power to own its assets and carry on its business as it is being conducted.

 

10.2                        Binding obligations

 

(a)                                 The obligations expressed to be assumed by
it in each Finance Document to which it is expressed to be a party are legal,
valid, binding and enforceable obligations.

 

(b)                                 Without limiting the generality of paragraph
(a) above, each Security Document to which it is expressed to be a party creates
the Security which that Security Document purports to create and that Security
is valid and effective.

 

10.3                       Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

(a)                                 any law or regulation applicable to it;

 

(b)                                 it or any of its Subsidiaries’
constitutional documents; or

 

(c)                                  any agreement or instrument binding upon it
or any of its Subsidiaries or any of its or any of its Subsidiaries’ assets.

 

10.4                        Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

10.5                        Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(a)                                 to enable it lawfully to enter into,
exercise its rights and comply with its obligations in the Finance Documents to
which it is a party; and

 

(b)                                 to make the Finance Documents to which it is
a party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

10.6                        Governing law and enforcement

 

(a)                                 The choice of governing law of the Finance
Documents will be recognised and enforced in its jurisdiction of incorporation.

 

(b)                                 Any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.

 

15

--------------------------------------------------------------------------------


 

10.7                        No default

 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Drawdown or Redraw.

 

11.                              GENERAL UNDERTAKINGS

 

The undertakings in this Clause 11 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents.

 

11.1                        Authorisations

 

The Borrower shall (and shall procure that each member of the Group shall)
promptly obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation required under any law or regulation of its
jurisdiction of incorporation to enable it to perform its obligations under the
Transaction Documents and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any
Transaction Document.

 

11.2                        Compliance with laws

 

The Borrower shall comply (and shall procure that each member of the Group
complies) in all respects with all laws to which it may be subject, if failure
so to comply would materially impair its ability to perform its obligations
under the Transaction Documents.

 

11.3                        Negative pledge

 

The Borrower shall not (and shall ensure that no other member of the Group
will):

 

(a)                                 create or permit to subsist any Security
over any of its assets; or

 

(b)                                 create, enter into or permit to subsist any
Quasi Security,

 

other than Permitted Security.

 

12.                               EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 12 is an Event of
Default (save as for Clause 12.8 (Acceleration).

 

12.1                        Non-payment

 

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless its failure to pay is caused by administrative or technical
error and payment is made within 5 Business Days of its due date.

 

12.2                        Other obligations

 

(a)                                 The Borrower does not comply with any
material provision of the Finance Documents (other than those referred to in
Clause 12.1 (Non-payment)).

 

16

--------------------------------------------------------------------------------


 

(b)                                 No Event of Default under paragraph
(a) above will occur if the failure to comply is remedied within one month of
the Lender giving notice to the Borrower.

 

12.3                        Misrepresentation

 

(a)                                 Any representation or statement made or
deemed to be made by the Borrower in the Finance Documents or any other document
delivered by or on behalf of the Borrower under any Finance Document is or
proves to have been incorrect or misleading in any material respect when made or
deemed to be made.

 

(b)                                 No Event of Default under paragraph
(a) above will occur in relation to a representation, warranty or statement made
or repeated or deemed to be made or repeated after the date of this Agreement
being incorrect or misleading if it is capable of remedy and is remedied within
one month of the Lender giving notice to the Borrower, or the Borrower becoming
aware of it whichever is first.

 

12.4                        Insolvency

 

An Insolvency Event occurs in relation to the Borrower.

 

12.5                        Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution affects any
asset of the Borrower having an aggregate value of US$10,000,000 and is not
discharged within one month.

 

12.6                        Unlawfulness

 

It is or becomes unlawful for the Borrower to perform any of its obligations
under the Transaction Documents.

 

12.7                        Repudiation and termination

 

The Borrower repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

 

12.8                        Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Lender may, by notice to the Borrower (a “Default Notice”):

 

(a)                                 cancel any amount of the Loan which is not
yet drawn down, at which time such undrawn amount shall immediately be
cancelled;

 

(b)                                 declare that all or part of the Loan,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be due and payable within 5 Business Days of the
date of the Default Notice (or, in the case of an Event of Default under Clause
12.4 (Insolvency), on the date of the Default Notice), at which time they shall
become immediately due and payable;

 

17

--------------------------------------------------------------------------------


 

(c)                                  declare that all or part of the Loan,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents, be payable within 5 Business Days of a demand (or,
in the case of an Event of Default under Clause 12.4 (Insolvency), on demand),
at which time they shall immediately become payable 5 Business Days after such
demand by the Lender (or, in the case of an Event of Default under Clause 12.4
(Insolvency), on the date of such demand); and/or

 

(d)                                 exercise any or all of its rights, remedies,
powers or discretions under the Finance Documents.

 

13.                               ASSIGNMENT

 

Neither party may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without the consent of the other party.

 

14.                               PAYMENT MECHANICS

 

14.1                        Payments to the Lender

 

On each date on which the Borrower is required to make a payment under a Finance
Document, the Borrower shall make the same available to the Lender for value on
the due date at the time and to the account specified by the Lender.

 

14.2                        No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

14.3                        Business Days

 

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

14.4                        Currency of account

 

(a)                                 Subject to paragraphs (b) and (c) below, US$
is the currency of account and payment for any sum due from the Borrower under
any Finance Document.

 

(b)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(c)                                  Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

15.                               SET-OFF

 

If an Event of Default is continuing, the Lender may set off any matured
obligation due from the Borrower under the Finance Documents (to the extent
beneficially owned by the Lender) against any matured obligation owed by the
Lender to the

 

18

--------------------------------------------------------------------------------


 

Borrower, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, the Lender
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

16.                               NOTICES

 

16.1                        Notices

 

Any communication to be made under this Agreement shall be in writing and,
unless stated otherwise, may be made by fax, letter or email.  The address, fax
number and email address for each Party is set out opposite its name below.

 

16.2                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Lender, accompanied by a certified English translation and, in this case,
the English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

17.                               PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

18.                               REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents.  No single or partial exercise of any right or remedy shall prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

19.                               VARIATION

 

A variation of any term of this Agreement must be in writing and signed by the
Parties.

 

19

--------------------------------------------------------------------------------


 

20.                               COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

21.                               GOVERNING LAW

 

This Agreement is governed by the laws of Western Australia.

 

22.                               ENFORCEMENT

 

22.1                        Jurisdiction of Australian courts

 

(a)                                 The courts having jurisdiction in Western
Australia have non-exclusive jurisdiction to settle any dispute arising out of
or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or the consequences of its
nullity) (a “Dispute”).

 

(b)                                 The Parties agree that those courts are the
most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

(c)                                  Each Party irrevocably waives any objection
it may now or in the future have to the venue of any proceedings, and any claim
it may now or in the future have that any proceedings have been brought in an
inconvenient forum, where that venue falls within paragraph (a) above.

 

22.2                        Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Lender:

 

(a)                                 irrevocably appoints Clifford Chance of
Level 7, 190 Georges Terrace, Perth WA 6000, Australia (Attention: Office
Managing Partner) as its agent for service of process in relation to any
proceedings under or in connection with any Finance Document; and

 

(b)                                 agrees that failure by a process agent to
notify the Lender of the process will not invalidate the proceedings concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1
CONDITIONS PRECEDENT

 

1.                                      Borrower

 

(a)                                 A copy of the constitutional documents of
the Borrower.

 

(b)                                 A copy of a resolution of the board of
directors of each Borrower:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                  authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

 

(c)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above.

 

(d)                                 A certificate of an authorised signatory of
the Borrower certifying that each copy document relating to it specified in this
Schedule 1 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

2.                                      Transaction Documents

 

A copy of each of the Acquisition Agreement, the Shareholders’ Agreement, Cross
Charge and the other Transaction Documents (other than the Finance Documents)
executed by the parties to those documents.

 

3.                                      Finance Documents

 

(a)                                 This Agreement executed by the Borrower.

 

(b)                                 At least two originals of the Security
Documents executed by the Borrower.

 

(c)                                  Registrations:

 

(i)                                     on the PPS Register in respect of the
Security Documents and Cross Charge;

 

(ii)                                  on the Hong Kong Companies Registry in
respect of Tianqi HK in relation to the Cross Charge;

 

(iii)                               with Companies House in the United Kingdom
in respect of the Lender in relation to the Cross Charge; and

 

21

--------------------------------------------------------------------------------


 

(iv)                              in any other jurisdiction of any Security
Document in order to perfect the Security created by that Security Document.

 

(d)                                 A copy of all share certificates, transfers
and stock transfer forms or equivalent duly executed by the Borrower in blank in
relation to the shares subject to or expressed to be subject to the Security
created by the Security Documents.

 

4.                                      Other documents and evidence

 

(a)                                 Evidence in respect of Windfield of
compliance with section 260B of the Corporations Act and the relevant whitewash
procedure for permitting financial assistance, including but not limited to:

 

(i)                                     extracts of board meeting minutes (or
written board resolutions) and general meeting minutes (including any notices
and disclosure statements sent to the members) in connection with the financial
assistance proposed to be given by Windfield; and

 

(ii)                                  Australian Securities and Investments
Commission Forms 2602, 2601 and 2205 for Windfield.

 

(b)                                 In relation to the Windfield Existing
Security, executed deeds of release (from each relevant secured party) that each
release the applicable secured property from the applicable Windfield Existing
Security and which each contain an undertaking to register a financing change
statement in respect of the applicable secured property within 10 Business Days
(as defined under the PPSA) of the date of such deed of release.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 2
EXISTING SECURITY

 

Name of Group member

 

Security

 

 

 

Talison and its Subsidiaries

 

any caveat lodged by any of the Tantalum Companies in accordance with the
Reserved Rights Agreement

 

 

 

Talison and its Subsidiaries

 

any Security registered on the Personal Properties Securities Register as at the
date of this Agreement

 

 

 

Talison and its Subsidiaries

 

a right of title retention in connection with the acquisition of goods in the
ordinary course of trading on its supplier’s usual terms of sale where there is
no default in connection with the relevant acquisition

 

 

 

Talison and its Subsidiaries

 

any Security Interest granted by the Talison Group in favour of Commonwealth
Bank of Australia

 

 

 

Windfield

 

The Security given in favour of:

 

·                  Credit Suisse AG, as common security agent (with registration
number 201304030049556);

 

·                  Leader (with registration number 201303150047211); and

 

·                  Tianqi HK (with registration number 201304050020209),

 

(the “Windfield Existing Security”) each of which is to be discharged on or
about to the Completion Date.

 

23

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWER

 

EXECUTED by WINDFIELD HOLDINGS PTY LTD (ACN 160 456 164), in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:

 

 

 

 

 

/s/ Wu Wei

 

/s/ Peter Oliver

Signature of director

 

Signature of director/company secretary*

--------------------------------------------------------------------------------

 

*delete whichever is not applicable

 

 

 

 

Wu Wei

 

Peter Oliver

Name of director (block letters)

 

Name of director/company secretary*

(block letters)

--------------------------------------------------------------------------------

 

 

*delete whichever is not applicable

 

Address: Level 4, 37 St Georges Terrace, Perth WA 6000, Australia

 

Fax: +61 8 9202 1144

 

Email: lorry.mignacca@talisonlithium.com

 

 

THE LENDER

 

 

 

 

Signed by

Steffen Haber

 

)

 

a duly authorised

 

)

 

representative for and

)

 

on behalf of

)

 

RT LITHIUM LIMITED

)

/s/ Dr. Steffen Haber

 

 

Signature

 

 

Address: 65 Denbigh Road, MK1 1PB Bletchley, Milton Keynes, UK

 

Fax:                       Bob Zatta +1 609 514 8721 / Tom Riordan +1 609 514
8722

 

Email: RZatta@rocksp.com/ TRiordan@rocksp.com

 

24

--------------------------------------------------------------------------------